IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: PROMULGATION OF                    : No. 502
CONSUMER PRICE INDEX PURSUANT             :
TO 42 Pa.C.S. §§ 1725.1(f) and 3571(c)(4) : JUDICIAL ADMINISTRATION DOCKET
                                          :
                                          :




                                       ORDER


PER CURIAM


      AND NOW, this 24th day of September, 2018, it is Ordered pursuant to Article V,

Section 10(c) of the Constitution of Pennsylvania and Section 3502(a) of the Judicial

Code, 42 Pa.C.S. § 3502(a), that the Court Administrator of Pennsylvania is authorized

to obtain and publish in the Pennsylvania Bulletin the percentage increase in the

Consumer Price Index for calendar year 2017 as required by Act 96 of 2010, 42 Pa.C.S.

§§ 1725.1(f) and 3571(c)(4) (as amended).